Case 5:19-mc-00024-DW Document 1 Filed 06/03/19 Page 1 of 3 PageID #: 1




                      UNITED STATES DISTRICT COURT
                        DISTRICT OF SOUTH DAKOTA
                             WESTERN DIVISION



IN THE MATTER OF A GRAND
JURY INVESTIGATION                         MOTION FOR NONDISCLOSURE
OF REDDIT.COM ACCOUNT
USERNAME; TAICHENTZU, a/k/a
TAICHENZU,a/k/aTIACHENTZU




      The United States respectfully applies for an order of nondisclosure to

Reddit.com under 18 U.S.C. § 2705(b) regarding the aqcount of:

      usemame Taichentzna, a/k/a Taichenzu, a/k/a Tiachentzuf




      The United States has sought a subpoena for subscriber information,

including all names, addresses, IP addresses, including .historical, telephone

numbers,other email addresses,information on length and "types of services and

any means of payment related to these accounts under the authority given by 18

U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A). Based on § 2703(c)(3), the

United States is not required to provide notice to the subscribers. Under §

2705(b), the United States may apply to the court for an order commanding

Reddit.com not to notify the subscriber or any other person of the existence of

the subpoena. The court may decide "what length of time shall apply to the order

of nondisclosure if the court determines the notification to the subscriber could
Case 5:19-mc-00024-DW Document 1 Filed 06/03/19 Page 2 of 3 PageID #: 2
Case 5:19-mc-00024-DW Document 1 Filed 06/03/19 Page 3 of 3 PageID #: 3




                       UNITED STATES DISTRICT COURT
                         DISTRICT OF SOUTH DAKOTA
                               WESTERN DIVISION


                                          6:i9-.fY\C'24-
IN THE MATTER OF A GRAND
JURY INVESTIGATION                           ORDER FOR NONDISCLOSURE
OF REDDIT.COM ACCOUNT
USERNAME: TAICHENTZU, a/k/a
TAICHENZU, a/k/a TIACHENTZU


      The United States having established sufficient cause for delayed

notification, I find that immediate notification to the subscribers of the existence

of the subpoena may have an adverse result listed in 18 U.S.C. § 2705(b), it is

hereby;

      ORDERED Reddit.com shall not notify any other person, including the

subscriber for useraame Taichentzu, a/k/a Taichenzu, a/k/a Tiachentzu,

of the existence of the previously served subpoena related to said account for

180 days.

      Dated this 3*'^ day of June, 2019.
                                      BY THE COURT:




                                      DANETA WOLLMANN
                                      U.S. Magistrate Judge
